Rombauer, P. J.,
delivered the opinion of the court on motion for rehearing.
Plaintiff moves for a rehearing, claiming that the ■court overlooked -in its opinion his main point, namely, “that the court below erred in not setting aside the verdict of the jury and the judgment entered thereunder which were .against the law and against the evidence.”
*592In deciding that the court did not err in giving the defendant’s instructions, we necessarily decided that there was substantial evidence to support them. We further decided that the plaintiff’s instructions assume that there was such evidence. Hence, if the mover means that we have not passed on the question whether there was any evidence to support a verdict for the defendant, he is mistaken. If, on the other hand, he means that the weight of evidence is with him, and the trial court erred in not setting aside the verdict as being against the weight of the evidence, he presents a question which is not for our consideration.
All the judges concurring,
the motion'will be overruled.